DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  RAMON LLERA, as Personal Representative of the Estate of Anthony
                        Llera, deceased,
                           Appellant,

                                    v.

                      FORD MOTOR COMPANY,
                            Appellee.

                              No. 4D17-2606

                         [December 20, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502005CA001924XXXXMB.

  Esther A. Zaretsky of Law Office of Esther A. Zaretsky, West Palm
Beach, for appellant.

  Wendy F. Lumish and Alina Alonso Rodriguez of Bowman and Brooke
LLP, Miami, and Francis M. McDonald, Jr., and Courtney M. King of
McDonald Toole Wiggins, P.A., Orlando, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.